Title: From Thomas Jefferson to Francis Eppes, 10 October 1775
From: Jefferson, Thomas
To: Eppes, Francis


                    
                        Dear Sir
                        Philadelphia, Oct. 10th, 1775.
                    
                    I wrote to Patty on my arrival here, and there being then nothing new in the political way I inclosed her letter under a blank cover to you. Since that we have received from England news of much  importance, which coming thro’ many channels we beleive may be confidently relied on. Both the ministerial and provincial accounts of the battle of Bunker’s hill had got to England. The ministry were determined to push the war with vigor, a measure in which they were fixed by the defeat of the Spaniards by the Moors. 90. brass cannon were embarked from the tower and may be hourly expected either at N. York or Boston. 2000 troops were to sail from Ireland about the 25th. Sep. These we have reason to beleive are destined for N. York. Commodore Shuldam was to sail about the same time with a great number of frigates and small vessels of war to be distributed among the middle colonies. He comes at the express and earnest intercessions of Ld. Dunmore, and the plan is to lay waste all the plantations on our river sides. Of this we gave immediate notice to our committee of safety by an express whom we dispatched hence last Friday, that if any defence could be provided on the rivers by fortifications or small vessels it might be done immediately. In the spring 10,000 men more are to come over. They are to be procured by taking away two thirds of the Garrison at Gibralter (who are to be replaced by some Hessians) by 2000 Highlanders and 5000 Roman Catholics whom they propose to raise in Ireland. Instead of the Roman Catholics however some of our accounts say foreigners are to be sent. Their plan is this. They are to take possession of New York and Albany, keeping up a communication between them by means of their vessels. Between Albany and St. John’s they propose also to keep open the communication; and again between St. John’s, Quebec, and Boston. By this means they expect Gage, Tryon and Carleton may distress us on every side acting in concert with one another. By means of Hudson’s river they expect to cut off all correspondence between the Northern and Southern rivers. Gage was appointed Governor General of all America; but Sir Jeffery Amherst consented afterwards to come over, so that Gage is to be recalled. But it [is] beleived Amherst will not come till the Spring. In the mean time Howe will have the command. The co-operation of the Canadians is taken for granted in all the ministerial schemes. We hope therefore they will all be dislocated by the events in that quarter. For an account of these I must refer you to Patty. My warmest affection to Mrs. Eppes. Adieu.
                